DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a projection display device of a front projection type comprising: 
a light valve that modulates light based on image data and emits the light; and an image forming optical system that projects an optical image of the light modulated by the light valve onto a projection surface, the projection display device comprising: 
a first optical system including at least one lens, as the image forming optical system; 
a first reflection member that reflects the light emitted from the light valve toward the first optical system, as the image forming optical system; 
a first gear attached to the first optical system; 
a second gear attached to the first reflection member; and 
a third gear,

a light valve that modulates light based on image data and emits the light; and
an image forming optical system that projects an optical image of the light modulated by the light valve onto a projection surface, wherein the image forming optical system includes a first optical system that includes at least one lens and at least one reflection member that reflects the light emitted from the light valve, 
the reflection member closest to the projection surface side along an optical path and at least a portion of the first optical system on a magnification side from the reflection member closest to the projection surface side are configured to be integrally rotatable in a yaw direction around an optical axis on the light valve side with the reflection member closest to the projection surface side as a base point, and the projection display device includes a second driving unit that rotatably drives the reflection member closest to the projection surface side along the optical path and at least the portion of the first optical system on the magnification side from the reflection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PMN									
March 9, 2022 
/PAULOS M NATNAEL/Primary Examiner
Art Unit 2422